United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-4108
                                    ___________

United States of America,              *
                                       *
            Plaintiff - Appellee,      *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Southern District of Iowa.
Billy Ray Rowland,                     *
                                       *
            Defendant - Appellant.     *
                                  ___________

                              Submitted: May 13, 2003

                                   Filed: September 3, 2003
                                    ___________

Before BOWMAN, HEANEY, and BYE, Circuit Judges.
                         ___________

BYE, Circuit Judge.

       Billy Ray Rowland pleaded guilty to being a felon in possession of a firearm
in violation of 18 U.S.C. § 922(g)(1). He did so after his motion to suppress was
denied by the district court,1 but in his plea agreement he reserved the right to appeal
that denial. On appeal, he argues the firearm was discovered during an unlawful
inventory search of his vehicle. We agree but still affirm the district court's denial



      1
      The Honorable Ronald E. Longstaff, United States District Judge for the
Southern District of Iowa.
because the search falls within another exception to the Fourth Amendment's warrant
requirement.

                                            I

      On December 19, 2001, at approximately 11:30 a.m., the Story County Sheriff's
Department received a report that a dark-colored, older-model Chevrolet was driving
onto the shoulder of northbound Interstate 35 with sheets or papers flapping in the
windows on both sides of the vehicle. The caller did not know whether there was a
passenger in the vehicle and described the driver as a male in his 40's.

      At 11:44 a.m., Story County Sheriff's Deputy Scott Madison observed a gray
1980's Oldsmobile driving northbound on Interstate 35. Deputy Madison observed
the vehicle weaving back and forth in its lane, occasionally crossing the center line
and once crossing the fog line. Sheets or papers were flapping in the window.
Deputy Madison activated his cruiser's emergency lights. A passenger in the front
passenger seat of the suspect vehicle sat up, and the driver pulled the vehicle to the
shoulder and a stop.

      Deputy Madison approached the vehicle and asked the driver to step out. The
driver complied with his request, and identified herself as Cynthia Roger.
Subsequently, she was positively identified as Christeena Janell Barker. She was
unable to produce identification, however, and told Deputy Madison her purse had
been stolen. When asked about a driver's license, the driver responded she had never
obtained a driver's license.

      Deputy Madison then approached the male passenger, who correctly identified
himself as Billy Ray Rowland. When asked for identification, Rowland produced an
Indian tribal identification card and his Social Security card but not a driver's license.
Deputy Madison requested his dispatcher run a records check on both individuals.

                                           -2-
Deputy Madison was subsequently informed the computer search did not locate a
valid driver's license for either individual and, in fact, revealed Rowland's driver's
license had been suspended by the State of California. The dispatcher also informed
Deputy Madison an arrest warrant was outstanding for Rowland in Oklahoma.

      A records search of the vehicle's license plate number revealed title to the
vehicle was in the name of Roger Cook who, after repeated attempts by the
dispatcher, could not be reached. Rowland told the Deputy he was in the process of
buying the vehicle from the titleholder but could not produce any documentation to
support this assertion.

       Because Deputy Madison and the other officers who soon joined him at the
scene suspected Rowland's possession of the vehicle was unlawful, the decision was
made to impound the vehicle, and law enforcement immediately began a road-side
inventory search. During their initial search of the vehicle, officers found a syringe
in the glove compartment and rolling papers and razor blades elsewhere in the
passenger compartment. In the trunk a small wooden box was also discovered, which
Deputy Madison testified during the suppression hearing was consistent with drug
use. Because the vehicle was full of a variety of items including trash, and because
of the amount of freeway traffic, the vehicle was towed to an impound-garage where
a subsequent, more thorough search was conducted. Officers then discovered, among
other things, a loaded .38 caliber handgun and ammunition under the driver's seat.

       After unsuccessfully moving to suppress the firearm, Rowland pleaded guilty
to being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1). He
reserved the right to appeal the district court's denial of his motion to suppress; he
now exercises that right.




                                         -3-
                                          II

       "In reviewing the grant or denial of a motion to suppress evidence on Fourth
Amendment grounds, we are bound by the district court's findings of fact regarding
the circumstances of the search unless we believe on the basis of the record as a
whole that the district court clearly erred." United States v. Marshall, 986 F.2d 1171,
1173 (8th Cir. 1993). We may reverse the district court's ultimate ruling on the
suppression motion, however, if the ruling reflects an erroneous view of the
applicable law. Id.

      Rowland first argues the vehicle should never have been impounded. We
disagree.

      The Story County Sheriff's Department impoundment policy provides for
immediate impoundment of vehicles "which a deputy has reason to believe are
wrongfully possessed by the person then having control of such vehicles." Rowland
argues there was no such belief. To support this assertion, Rowland points to his
"candid" response that the vehicle was owned by a third party not at the scene, but he
(Rowland) was in the process of purchasing the vehicle. Also, Rowland points out
law enforcement had not received a report of a stolen vehicle resembling his.

      The district court, on the other hand, found the officers at the scene were
reasonable in believing the vehicle was wrongfully possessed. United States v.
Rowland, 2002 U.S. Dist. LEXIS 12941, at *11 (S.D. Iowa May 30, 2002). In
reaching this conclusion the district court reasoned: "Although Mr. Rowland told
Deputy Madison he was in the process of purchasing the vehicle from the titleholder,
he had no proof of his purchase. Furthermore, Mr. Rowland's trustworthiness was
greatly diminished due to his outstanding arrest warrant and suspended driver's
license." Id.



                                         -4-
       We are similarly compelled by these facts. Moreover, though the district court
did not consider it, the impoundment policy also allows for the immediate
impoundment of a "[v]ehicle positioned upon a public highway in such a location as
to indicate that it constitutes a hazard to traffic." The very fact the vehicle's two
occupants were both without a driver's license (Baker's was suspended, and Rowland
never obtained one), and thus unable to move the vehicle off the Interstate, and
because it was winter in Iowa, justified impounding the vehicle. Cf. United States v.
Bridges, 245 F. Supp. 2d 1034, 1037 (S.D. Iowa 2003) (finding an impoundment and
the resulting inventory search violated the Fourth Amendment because police
department impoundment guidelines did not cover the circumstances of the case;
defendant was free to secure the vehicle, and it was parked in a store's parking lot and
did not pose a safety hazard).

                                           III

         Rowland also asserts the search of his vehicle was not an inventory search. We
agree.

       Law enforcement may search a lawfully impounded vehicle to compile an
inventory list of the vehicle's contents without violating the Fourth Amendment.
South Dakota v. Opperman, 428 U.S. 364, 376 (1976). To do so, officers need
neither search warrant nor probable cause, for they are not investigating a crime;
instead, they are "performing an administrative or care-taking function." Marshall,
986 F.2d at 1174 (explaining Opperman). In performing this function, officers may
legitimately be protecting the owner's property while it remains in custody.
Opperman, 428 U.S. at 369. They may be protecting themselves from claims of lost
or damaged property or from any potential danger posed by the unknown contents of
the vehicle. Id. The only limit on such searches is they must be reasonable under the
circumstances. Id. Inventory searches are reasonable if "conducted according to



                                           -5-
standardized police procedures, which vitiate concerns of an investigatory motive or
excessive discretion." Id.

      The Story County impoundment policy mandates within 24 hours of towing an
impounded vehicle officers must "[c]omplete an inventory of all property in the
vehicle and a notation of any parts of the vehicle which appear to be missing or
damaged." The policy goes on to explain "The inventory is a record which is
intended for use in ensuring safe return of the lawful possessor's property and
resolving questions regarding the condition or contents of the vehicle."

      It is uncontested law enforcement did not record all of the property in the
vehicle. Rather, Deputy Madison testified, he only recorded items which might be
used as possible evidence. Additionally, as the district court noted:

      Both Deputy Madison and Sergeant [Barry Michael] Thomas testified
      during the hearing that although officers generally "look through" all
      items in an impounded vehicle, it is customary within the department to
      record only items they perceive to be particularly valuable. In this case,
      the items perceived to be "of value" were those items listed on
      Defendant's Exhibit A as items seized.

Rowland, 2002 U.S. Dist. LEXIS 12941, at *12-13.

      Accordingly, the government argues the written policy stating all property
should be recorded in practice means all significant property should be recorded. The
government further argues law enforcement complied with this unwritten policy,
because there was nothing of value in the vehicle other than the evidence listed by
Deputy Madison as seized property.

      First, the government claims United States v. Lowe, 9 F.3d 43 (8th Cir. 1993),
allows this court to consider the unwritten as well as the written policy of a law


                                         -6-
enforcement agency to determine what constitutes the standard procedures under
which an inventory search must be conducted. In Lowe, however, this court was not
faced with an unwritten policy that contradicted a written policy. 9 F.3d at 46.
Rather, the Lowe court merely accepted testimony from law enforcement that their
department's policy was to inventory vehicles of persons taken into custodial arrest,
and opening bags within those vehicles was part of the inventory. Id. Accordingly,
the question of whether a written policy can be altered by an unwritten one is not
answered by Lowe. Nor is this question answered by the authority from other circuits
the government cites. See United States v. Mendez, 315 F.3d 132, 137 (2d Cir. 2002)
(explaining a procedure may be proven by reference to either written rules and
regulations or testimony regarding standard practices but saying nothing about
contradictory written and standard policies); United States v. Hawkins, 279 F.3d 83,
86 (1st Cir. 2002) (stating only "a standardized inventory policy may be unwritten;"
thus saying nothing about contradictory written and standard policies). Furthermore,
our research has not revealed a case allowing the written procedures of law
enforcement to be eroded by unwritten practice.

       Second, the government argues: "While the written policy does speak in terms
of an impounding officer preparing 'an inventory of all property in the vehicle,' to
argue that this requires a literal listing of each and every article in a vehicle would
constitute a reductio ad absurdum, especially in this case where the passenger
compartment and trunk were literally packed full with all manner of clothing, food
items, boxes and a multitude of miscellaneous items." Appellee's Brief at 10 (later
emphasis added). Even assuming a literal listing of each and every article is not
required, law enforcement's conduct still does not withstand scrutiny. Officers did
not even generally note: "clothing" or "food items" or "boxes" or even "a multitude
of miscellaneous items" as the government so colorfully puts it. What strikes us as
absurd, therefore, is despite not even making these general notations, the government
nonetheless argues it complied with a written policy which required it to record all
property.

                                         -7-
      Therefore, it is our opinion by failing to make a record of all property within
the vehicle, law enforcement failed to follow its own procedures and thus did not
conduct the search pursuant to "standardized police procedures." Opperman, 428
U.S. at 376. This is not dispositive, however.

       Even when law enforcement fails to conduct a search according to standardized
procedures, this does not mandate the suppression of the evidence discovered as a
result of the search. E.g., United States v. Mayfield, 161 F.3d 1143, 1145 (8th Cir.
1998). "Compliance with procedures merely tends to ensure the intrusion is limited
to carrying out the government's care-taking function." Id. There must be something
else; something to suggest the police raised "the inventory-search banner in an
after-the-fact attempt to justify" a simple investigatory search for incriminating
evidence. Marshall, 986 F.2d at 1175. Here there is something else.

       In this case, law enforcement called for a drug-sniffing dog to be brought to the
scene. Also, officers repeatedly asked Rowland whether there was contraband in the
vehicle. Likewise, both Rowland and Barker were detained, even though they were
not arrested, while officers investigated them and searched the vehicle. Moreover,
Deputy Madison and Sergeant Thomas, also of the Story County Sheriff's
Department, testified the search was partly conducted to investigate the possibility
Rowland might be trafficking narcotics. Clearly, therefore, police had an
investigative motive. Such a motive alone, however, does not sour an inventory
search. Marshall, 986 F.2d at 1175-76 ("The police are not precluded from
conducting inventory searches when they lawfully impound the vehicle of an
individual that they also happen to suspect is involved in illegal activity."). But this
motive combined with what the police chose to record or not to record, concerns us.

     Sergeant Thomas testified Rowland's vehicle contained an "enormity of stuff."
Likewise, Deputy Madison testified the vehicle contained food, clothing, and "all

                                          -8-
kinds of things." The vehicle contained Barker's purse, perhaps a cell-phone, an
incomplete set of tools, a dog, and a cooler of perishable meat. Despite this variety,
Deputy Madison testified he only recorded items he considered potential evidence.

         In addressing law enforcement's failure to record some items, the district court
noted:

         During the May 9, 2002 hearing, and in her supplemental resistance
         memorandum, counsel for defendant Barker made much of the fact that
         officers failed to inventory perishable meat, a cell phone, a woman's
         purse, a dog, and an incomplete set of tools. Deputy Madison dismissed
         the value of the tools by describing the tools as "odds and ends." With
         regard to the meat, Sergeant Thomas stated that meat is not something
         he necessarily would perceive to be valuable. He also noted that the
         woman's purse, and presumably the cell phone contained in the purse,
         would be considered an item of "personalty," which are inventoried at
         the county jail as part of the booking process. Lastly, Sergeant Thomas
         testified that Ms. Barker was in possession of the dog during the
         inventory search, which might explain why the dog was not included in
         the list of items seized.

         Although the Court may not agree with the officers' assessment of
         defendants' property, it does not believe their failure to record the above
         items confirms that their inventory search was pretextual.

Rowland, 2002 U.S. Dist. LEXIS 12941, at *13 n.5.

       We disagree; law enforcement's failure to record property does illustrate the
inventory search was pretextual. The impoundment policy makes clear: "The
inventory is a record which is intended for use in ensuring safe return of the lawful
possessor's property and resolving questions regarding the condition or contents of
the vehicle." By choosing not to record Rowland's lawful property, law enforcement
failed to take any steps to ensure the safe return of that property. Failing to take such



                                            -9-
steps makes us doubt the police were really acting to ensure the safe return of the
property.

       We are not compelled by the government's argument nothing but the potential
evidence contained in the vehicle was worth recording. Regardless of its market
value, certainly Rowland could be expected to want his tools, clothing, and dog
returned upon the release of his vehicle. Besides, even a single tool or a single piece
of clothing might have value to someone other than its lawful owner. Thus, even
assuming all of Rowland's possessions were of little market value, there was still a
risk of theft which one concerned with safe-guarding property would have guarded
against. Moreover, police did not even record in the most general of ways the
clothing or tools contained in the vehicle. By failing to do so someone could have
stolen all of Rowland's clothes or tools without anyone, beside himself knowing of
the theft.

       The government argues this case resembles United States v. Garner, 181 F.3d
988 (8th Cir. 1999). The government misunderstands Garner. In Garner, law
enforcement did not complete an inventory form, and the defendant argued this
failure demonstrated the true goal of the search was not to protect his property but
rather to find evidence of a crime. Id. at 291. We found law enforcement's
compliance with the written policy, however, vitiated concerns of an investigatory
motive. We observed:

      St. Paul's impound policy does not require that the results of an
      inventory search be listed on a specific form nor that the inventory
      search be conducted in a particular manner. Regarding the manner to
      conduct an inventory search, Policy 445.151 only states that an
      inventory search shall be conducted prior to towing to the impoundment
      lot and that officers are permitted to search inside any container
      discovered if the officers are unable to ascertain its contents by
      examining its exterior. See Policy 445.151. The district court found,
      and we agree, that the police officers complied with these requirements

                                         -10-
      when they conducted the inventory search of appellant's vehicle. See
      Report and Recommendation at 7. Furthermore, at the evidentiary
      hearing on appellant's motion to suppress, Lind testified that St. Paul
      police generally only record valuable items discovered during an
      inventory search. This is why the "property record" included money,
      cellular phones, and drug paraphernalia, and why the only items that
      appear in the photos but not on either list were gloves and cigarettes.
      Since neither the city policy nor the police procedures required the
      officers to record all items recovered during the inventory search on a
      specific form or in a particular fashion, the officers' failure to draft an
      inventory list does not prove the search was pretextual or that they
      acted in bad faith.

Id. at 992 (emphasis added). Besides, in Garner the vehicle's contents were recorded
in other ways. Id. at 991. Between a towing report, a property record, and
photographs the vehicle's contents, ranging from trash to cash, were completely
recorded. Id.

      Therefore, Garner is not a case where law enforcement failed to follow their
own procedures, let alone a case where law enforcement made a record of only the
property it thought possessed evidentiary value. In short, Garner does not
meaningfully guide our review of Rowland's appeal.

       In sum, law enforcement had standardized procedures in place but failed to
follow them here. Such failure, coupled with the fact the officers disregarded items
without evidentiary value, even though they were of questionable monetary value,
suggests they did not search the vehicle in order to safeguard the vehicle's contents
from loss, or to protect law enforcement personnel from harm, or even to guard the
department and county against a possible lawsuit. Marshall, 986 F.2d at 1175-76.
Rather, it appears law enforcement sifted through the vehicle's contents searching
only for and recording only incriminating evidence; something law enforcement may
not do. See id. at 1175 ("The requirement that standardized criteria or established


                                         -11-
routine exist as a precondition to a valid inventory search 'is based on the principle
that an inventory search must not be a ruse for a general rummaging in order to
discover incriminating evidence.'") (citation omitted).

       Accordingly, this search was not a valid inventory search; more is expected of
law enforcement. This proves a hollow victory for Rowland, however, for the
principles of Terry v. Ohio, 392 U.S. 1, 24 (1968) justified the initial search, which
in turn, pursuant to the so called "automobile exception," justified the second search
during which the firearm was discovered.

                                          IV

        Even though law enforcement did not lawfully conduct an inventory search, it
is still inappropriate to suppress the firearm found under the vehicle's seat. "It is a
well-settled principle that we may affirm a district court's judgment on any basis
supported by the record." United States v. Pierson, 219 F.3d 803, 807 (8th Cir. 2000)
(rejecting the assertion that because the issue of ownership of a searched bag was not
raised below it could not be considered on appeal).

      First, though the government stated the facts differently in its brief, at oral
argument both parties acknowledge the glove compartment was opened and the initial
search conducted before Rowland was arrested. Because Rowland was not arrested,
law enforcement could not have conducted a search incident to arrest pursuant to
New York v. Belton, 453 U.S. 454, 460 (1981) (holding "when a policeman has made
a lawful custodial arrest of the occupant of an automobile, he may, as a
contemporaneous incident of that arrest, search the passenger compartment of that
automobile"). The government's argument to the contrary, therefore, fails.

     In Terry, however, the Supreme Court held a law enforcement officer may
conduct a protective search for weapons if he or she has merely an articulable

                                         -12-
suspicion a suspect is armed and dangerous. 392 U.S. at 24. While Terry did not
involve a vehicle search, its principle (officer safety searches) was eventually
extended to include vehicle searches. Michigan v. Long, 463 U.S. 1032, 1049
(1983). In Long the Court stated:

      the search of the passenger compartment of an automobile, limited to
      those areas in which a weapon may be placed or hidden, is permissible
      if the police officer possesses a reasonable belief based on "specific and
      articulable facts which, taken together with the rational inferences from
      those facts, reasonably warrant" the officer in believing that the suspect
      is dangerous and the suspect may gain immediate control of weapons.

Id. (quoting Terry, 392 U.S. at 21). The rationale behind such searches is equally
applicable "whether there is an arrest, an inventory search, neither, or both." United
States v. Shranklen, 315 F.3d 959, 961 (8th Cir. 2003). Therefore, "[a]t any
investigative stop . . . officers may take steps reasonably necessary to protect their
personal safety." Id.

        In this Circuit, the validity of a Terry search does not depend upon the
searching officer actually fearing the suspect is dangerous; rather, such a search is
valid if a hypothetical officer in the same circumstances could reasonably believe the
suspect is dangerous. United States v. Roggeman, 279 F.3d 573, 581 (8th Cir. 2002);
United States v. Cummings, 920 F.2d 498, 502 (8th Cir. 1990). But see e.g., United
States v. Wald, 216 F.3d 1222, 1227 (10th Cir. 2000) (noting the circuits are split on
the issue; while the Seventh and the Eighth reason a particular officer's motivation
is irrelevant to the Terry reasonableness analysis, the First and the Ninth consider the
actual motivation of an officer dispositive).

      Additionally, it is well settled a Terry search of a vehicle's interior is
permissible even after the un-arrested occupants have been removed from the vehicle.
Long, 463 U.S. at 1051-52 ("[J]ust as a Terry suspect on the street may, despite being


                                         -13-
under the brief control of a police officer, reach into his clothing and retrieve a
weapon, so might a Terry suspect in Long's position break away from police control
and retrieve a weapon from his automobile. Also, if the suspect is not placed under
arrest, he will be permitted to reenter his automobile, and he will then have access to
any weapons inside."); see also Shranklen, 315 F.3d at 962 ("[A] search for weapons
at an investigative stop can be reasonable, even where suspects lack immediate access
to weapons. Rather, it is enough that the suspects might be able to access the
weapons stored in their vehicle."); United States v. Navarrete-Barron, 192 F.3d 786,
791 (8th Cir. 1999) ("It is well established that once reasonable suspicion is
established, a search of a vehicle's interior is permissible regardless of whether police
officers have removed the occupants of the vehicle."); United States v. Peoples, 925
F.2d 1082, 1087 (8th Cir. 1991) ("Absent an arrest, the suspects would have been free
to reenter the van and pose a danger to the officers."). Although the vehicle here had
been slated for impoundment, it remained sitting along the roadside. Rowland or
Barker, therefore, might have broken from police control and retrieved a weapon.
Also, either Rowland or Barker might have gained access to the vehicle while
awaiting arrival of the tow-truck.

       The circumstances surrounding this stop made it reasonable to conduct a Terry
search. First, it was a traffic stop, and such police/citizen encounters possess an
"inherent danger." United States v. Menard, 95 F.3d 9, 11 (8th Cir. 1996). Second,
neither Barker nor Rowland could prove ownership of the vehicle in which they were
riding. From these facts, law enforcement could infer the vehicle might be stolen, and
as possible car thieves Rowland or Barker might possess weapons. Shranklen, 315
F.3d at 963 ("[N]either Shranklen nor Fleming could prove ownership of the vehicle
in which they were riding, and Shranklen was driving on a suspended license and
Fleming carried a suspended license; from these facts, [officer] Harmon could infer
that Shranklen and Fleming might have stolen the car and, therefore, might have
weapons in the car that they used during the theft or had available in case they were
discovered and sought to escape."). Third, there was an outstanding arrest warrant

                                          -14-
for Rowland, which might have made him more likely to injure a police officer in an
effort to avoid apprehension.

       Because Rowland was not yet arrested, and there was reasonable suspicion to
believe he or his traveling companion posed a risk to officer safety, a Terry search
was permissible. Thus, officers were justified in conducting a search of any area
within the passenger compartment where a weapon could have been concealed.
Long, 463 U.S. at 1049. Those areas initially searched by law enforcement fit within
this definition. Specifically, during their initial search of the vehicle, officers found
a syringe in the glove compartment. United States v. Lyles, 946 F.2d 78, 81 (8th Cir.
1991) (upholding the search of a glove compartment). They also discovered rolling
papers and razor blades elsewhere in the passenger compartment.2

       These legal discoveries alone could have supported the warrantless search of
the remainder of the vehicle under the "automobile exception" to the Fourth
Amendment's warrant requirement if the discovery gave officers probable cause to
believe the vehicle contained contraband or other evidence of a crime before they
began to search. United States v. Riedesel, 987 F.2d 1383, 1389 (8th Cir. 1993)
(reiterating pursuant to the "automobile exception" a vehicle may be searched without
a warrant if there is probable cause); see also Carroll v. United States, 267 U.S. 132,
158-59 (1925) (creating the exception).

       "Probable cause exists when, given the totality of the circumstances, a
reasonable person could believe there is a fair probability that contraband or evidence
of a crime would be found in a particular place." United States v. Fladten, 230 F.3d
1083, 1085 (8th Cir. 2000). "If probable cause justifies the search of a lawfully
stopped vehicle, it justifies the search of every part of the vehicle and its contents that


      2
       In fact, had law enforcement immediately looked under the seat and
discovered the firearm. That, too, would have been legal under Terry.

                                           -15-
may conceal the object of the search." United States v. Ross, 456 U.S. 798, 825
(1982). "[W]hen police officers have probable cause to believe there is contraband
inside an automobile that has been stopped on the road, the officers may conduct a
warrantless search of the vehicle, even after it has been impounded and is in police
custody." Michigan v. Thomas, 458 U.S. 259, 261 (1982) (per curiam).

       The discovery of razor blades, rolling papers, and a syringe during the Terry
search was sufficient to create probable cause to search the entire vehicle. Past cases
in the "plain view" context buttress this conclusion. E.g., United States v. Reinholz,
245 F.3d 765, 776 (8th Cir.) (approving search of vehicle parked in the driveway of
a residence being searched, which contained drug paraphernalia clearly visible
through vehicle's windows), cert. denied, 534 U.S. 896 (2001); United States v.
Fladten, 230 F.3d 1083, 1086 (8th Cir. 2000) (concluding observation of "an item
commonly used in the manufacture of methamphetamine . . . in plain view in the back
seat" of an automobile gave officers probable cause to search other parts of the
automobile for further contraband or evidence). Because the second search, which
uncovered the firearm was undertaken after probable cause to conduct an
investigatory search of the entire vehicle had been established, there is no need to
suppress the firearm. Accordingly, the decision below is affirmed.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -16-